Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's submission filed on 09/23/2021 has been entered. Currently claims 1-20 are pending in the application, with claims 10-15 withdrawn from consideration.

In view of the appeal brief filed on 09/23/2021 PROSECUTION IS HEREBY REOPENED. New grounds of rejection based on the followings are set forth below:  

Claims 1-4 are rejected under 35 U.S.C.102 as being anticipated over Buller et al. (US Patent Application Publication Number 2015/0367415 A1), hereafter, referred to as “Buller”.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have 

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C.102 as being anticipated over Buller et al. (US Patent Application Publication Number 2015/0367415 A1), hereafter, referred to as “Buller”.

Regarding claim 1, Buller teaches that the unused powder can be removed to permit retrieval of the three-dimensional object without digging through the powder in a three-dimensional printing process (para. [0379]). For example, Buller teaches that the unused powder can be suctioned out of the powder bed by one or more vacuum ports built adjacent to the powder bed (para. [0379]). Buller also teaches the use of vacuum source (equivalent to generator) in the removal of excess powder (para. [0148], [0158]), and use of tubes (equivalent 

Buller teaches in Fig. 8, a material processing unit (element 801, a computer system) that is configured to be used in a three-dimensional printing system. Buller teaches that the system comprises of controllers or control mechanisms that regulate the various features of 3D printing (para. [0418]). Buller teaches to obtain data representing the contents of a build unit to be emptied after a print job, the build unit containing and the data describing respective locations within the build unit of an object formed of fused build material and unfused build material surrounding the object by teaching that the controller can be operatively coupled to the powder removal member and programmed to direct the powder removal member to remove the excess of powder material from the top surface (para. [0158], [0349]) once the print-job is finished.

Buller also teaches to determine the height of a support platform within the build unit by teaching that the controller may control the final height of the newly deposited powder material (para. [0334]), and also control the height of the powder removing member (para. [0333]).

Buller further teaches to generate a visual representation of the contents of the build unit based on the obtained data and the determined height using a display device to present the visual representation of the contents of the build unit at a material processing module where a user removes the unfused build material from the build unit to separate the object formed from unfused build material that is within the build unit, the visual representation to guide the user in extracting the object hidden within the unfused build material by teaching that the computer system (element 801) can include or be in communication with an electronic display that comprises a user interface (UI) for providing, for example, a model design or graphical representation of a 3D object (para. [0428]). Buller also teaches that the display unit (e.g., monitor) may display various parameters of the 3D printing system in real time or in a delayed time. The display unit may display the current 3D printed object, the ordered 3D printed object, or both. The display unit may display the status of sensors monitoring the printed object positions as well (para. [0428]).

Regarding claim 2, Buller teaches that the material processing unit (element 801, a computer system) comprises of memory locations (element 810) (e.g., random access memory, read-only memory, flash memory), and communication interface (element 820) (e.g., network adapter) on the build unit, wherein the controller would obtain the data representing the contents of the build unit from the memory on the build unit.
	
Regarding claims 3-4, Buller teaches that he material processing unit (element 801, a computer system) comprises of display device as part of peripheral devices (element 825). Buller teaches that the display device comprises a virtual or augmented reality system that uses the visual representation to show the formed object within the build unit based on the height of the support platform by teaching an electronic display that comprises a user interface (UI) for providing model design or graphical representation of a 3D object on a display (para. [0419]). Buller further teaches that the historical and/or operative data may be displayed on a display unit. The display unit (e.g., monitor) may display various parameters of the 3D printing system in real time or in a delayed time. The display unit may display the current 3D printed object, the ordered 3D printed object, or both in the overall build unit (para. [0419]). Additionally, Buller also the displayed height (equivalent to distance) correlation by teaching that the controller controls the final height of the newly deposited powder material (para. [0334]).

Allowable Subject Matter

Claims 5-9, and 16-20 are objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 5, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a material processing unit, “wherein the 
the controller obtains metadata relating to at least some objects and wherein the controller generates a visual representation that highlights at least some of the objects shown in the visual representation based on the obtained object metadata”.

	Claims 16-18 depend on claim 5.

Regarding claim 6, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a material processing unit, “wherein an accelerometer in proximity to the free end of the vacuum hose”.

Claims 7-9, and 19-20 depend on claim 6.

Responses to Arguments

Applicant’s arguments (see page 1-5), filed on 09/23/2021, has been considered. Regarding the arguments against the rejection of independent claim 1, the arguments are moot, as the examiner uses a new grounds of rejection to address the claim 1.  However, upon further consideration, and/or based on the argument, rejections of claims 5-9, 16-20 are hereby withdrawn. However, the claims are objected to as being directly or indirectly dependent upon 

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against some of the dependent claims, these rejections are being maintained.


Conclusion      
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Examiner, Art Unit 1742                                                                                                                                                                                                        

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742